Exhibit 10.7

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (this “Amendment”), dated and effective as of October 13, 2015,
is made by and between UNILIFE CORPORATION (“Unilife”), and RAMIN MOJDEHBAKHSH,
Ph.D. (“Mojdeh”).

WHEREAS, Unilife and Mojdeh have entered into an employment agreement, dated as
of July 1, 2012 (the “Agreement”), as amended by agreements dated September 12,
2013, September 15, 2014, September 17, 2014 and January 9, 2015, in connection
with Mojdeh’s employment by Unilife;

WHEREAS, Section 15 of the Agreement provides that Unilife and Mojdeh may amend
the Agreement by mutual agreement in writing; and

WHEREAS, Unilife and Mojdeh desire to amend the Agreement as set forth herein;
and

WHEREAS, in consideration for Mojdeh’s continued employment, Unilife and Mojdeh
desire to continue Mojdeh’s employment subject to the terms set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

1. Section 3(a) of the Agreement is amended by adding the following sentence at
the end thereof:

Notwithstanding the foregoing, effective with Unilife’s payroll ending
October 9, 2015 and through December 31, 2015, Mojdeh’s base salary payable
during such period shall be reduced by fifty percent (50%). Effective January 1,
2016, Mojdeh shall again be entitled to his base salary payable in accordance
with Unilife’s standard payroll practices.

2. Section 9(a) of the Agreement is amended by adding the following sentence at
the end thereof:

Notwithstanding the foregoing, effective with Unilife’s payroll ending
October 9, 2015 and through December 31, 2015, Mojdeh shall directly and
promptly reimburse Unilife for the lease payments made on the temporary housing
provided to Mojdeh by Unilife and for the automobile payments made by Unilife on
Mojdeh’s behalf during this period. Effective January 1, 2016, Mojdeh shall no
longer be required to directly reimburse Unilife for the housing and automobile
payment made by Unilife on Mojdeh’s behalf.

3. Section 6(b)(iv) of the Agreement is amended by adding the following
paragraph at the end thereof:

Mojdeh acknowledges and agrees his voluntary acceptance of the reduction in his
base salary under Section 3(a) change in his relocation and temporary housing
allowance under Section 9(a), effective with Unilife’s payroll ending October 9,
2015, constitutes a knowing and voluntary waiver of any opportunity to exercise
the rights otherwise set forth in this Section 6(b)(iv) which may have arisen
related to the change to the terms and conditions of his employment.



--------------------------------------------------------------------------------

4. Capitalized terms not defined herein shall have the meaning set forth in the
Agreement. This Amendment contains the entire agreement between the parties
concerning the subject matter of this Amendment and supersedes any prior
agreements or understandings between the parties concerning the subject matter
of this Amendment, whether oral or written. The parties acknowledge, in entering
into this Amendment that they have not relied upon any promise or inducement not
specifically set forth herein. All other provisions of the Agreement and any
prior amendments not modified or amended by this Amendment shall continue in
full force and effect.

5. This Amendment may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.

<signature page follows>

 

2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, Unilife has caused this Amendment to be executed by its duly
authorized officer, and Mojdeh has executed this Amendment, in each case on the
date first set forth above.

 

UNILIFE CORPORATION By:   /s/ John Ryan Title:   Senior Vice President, General
Counsel and Secretary

 

RAMIN MOJDEHBAKHSH, Ph.D.: /s/ Ramin Mojdehbakhsh

 

3